                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-143-MOC-DCK

 LEILA NASSER ASR, individually, and as               )
 parent of minor child DM,                            )
                                                      )
                      Plaintiff,                      )
                                                      )
    v.                                                )               ORDER
                                                      )
 ANTHONY GIORDANO, et al.,                            )
                                                      )
                     Defendants.                      )


         THIS MATTER IS BEFORE THE COURT on pro se Plaintiff’s “Motion To File Via

Email Or Electronically On The Docket” (Document No. 21) filed September 18, 2020. This

motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, the

undersigned will deny the motion.

         The undersigned notes that this Court does not allow pro se litigants to file documents

electronically on the ECF docket system. However, pro se Plaintiff may receive electronic

notification of court filings at her email address: Leila.nasserasr@gmail.com, which she provided

to the Court on September 23, 2020.

         IT IS, THEREFORE, ORDERED that pro se Plaintiff’s “Motion To File Via Email Or

Electronically On The Docket” (Document No. 21) is DENIED.


                                       Signed: September 24, 2020




         Case 3:20-cv-00143-MOC-DCK Document 22 Filed 09/24/20 Page 1 of 1
